ORDER
JOHN J. MONTEFUSCO of PARSIPPANY, who was admitted to the bar of this State in 1966, having pleaded guilty in the United States District Court for the District of New Jersey to an Information charging him with honest services mail fraud, in violation of 18 U.S.C.A. §§ 1341, 1346 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOHN J. MONTEFUSCO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*592ORDERED that JOHN J. MONTEFUSCO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state; and it is further
ORDERED that JOHN J. MONTEFUSCO comply with Rule 1:20-20 dealing with suspended attorneys.